Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Rogitz on 8/10/2022.

The application has been amended as follows: 
Delete claim 11.
Insert new claim 32 as follows:
32.    The CRSM of Claim 19, wherein the instructions are executable to:
write the data from the first computer program to the read-once memory container and write a validity indicator associated with the data to the read-once memory container;
permit the second computer program to access the validity indicator and the data;
execute the second computer program to determine that the validity indicator is valid; and
responsive to the validity indicator being valid, execute the second computer program to use the data to perform a function. 


Allowable Subject Matter
Claims 1-7, 12, 19, 21-26 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance for claims 1-7, 12, 19, 21-26 and 28 are found in the Office action dated 7/8/2022. Independent claim 29 contains similar allowable subject matter as claim 1 and is allowable for similar reasons.  Claims 30-31 depend from claim 29 and are allowable based on their dependence on the allowable base claim. Claim 32 depends from claim 19 and is allowable based on its dependence on the allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136